DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Mason on 06/01/2022.
The application has been amended as follows: 
(Currently Amended) A method, comprising:
maintaining, by at least one server device, a data record identifying one or more target user devices that a given source user device is authorized to access, wherein the at least one server device is distinct from the one or more target user devices and the given source user device; 
authenticating the given source user device using a single sign-on service; and
in response to one or more of: (i) a user of the given source user device requesting to access at least a given one of the one or more target user devices, and (ii) one or more of the target user devices being identified in the data record:
automatically distributing for storage in a file of at least one of the one or more target user devices, wherein the given source user device accesses the at least one target user device using a secure remote connection protocol based at least in part on the public key of the given source user device stored in the file of the at least one target user device; 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.

8.  (Cancelled). 

10.  (Currently Amended) An apparatus comprising:
at least one processing device comprising a processor coupled to a memory;
the at least one processing device being configured to implement the following steps:
maintaining, by at least one server device, a data record identifying one or more target user devices that a given source user device is authorized to access, wherein the at least one server device is distinct from the one or more target user devices and the given source user device; and
authenticating the given source user device using a single sign-on service; and
in response to one or more of: (i) a user of the given source user device requesting to access at least a given one of the one or more target user devices, and (ii) one or more of the target user devices being identified in the data record:
automatically distributing for storage in a file of at least one of the one or more target user devices, wherein the given source user device accesses the at least one target user device using a secure remote connection protocol based at least in part on the public key of the given source user device stored in the file of the at least one target user device.

16.  (Currently Amended) A non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to perform the following steps:
maintaining, by at least one server device, a data record identifying one or more target user devices that a given source user device is authorized to access, wherein the at least one server device is distinct from the one or more target user devices and the given source user device; and
authenticating the given source user device using a single sign-on service; and
in response to one or more of: (i) a user of the given source user device requesting to access at least a given one of the one or more target user devices, and (ii) one or more of the target user devices being identified in the data record:
automatically distributing for storage in a file of at least one of the one or more target user devices, wherein the given source user device accesses the at least one target user device using a secure remote connection protocol based at least in part on the public key of the given source user device stored in the file of the at least one target user device.

23. (Cancelled). 

24. (Cancelled). 

25. (Cancelled).	

26. (New) The apparatus of claim 10, wherein the storage of the public key of the given source user device is performed using the secure remote connection protocol.

27.  (New) The non-transitory processor-readable storage medium of claim 16, wherein the data record maps a user of the given source user device to the one or more target user devices.

28. (New) The non-transitory processor-readable storage medium of claim 16, wherein the storage of the public key of the given source user device is performed using the secure remote connection protocol.

29.  (New) The non-transitory processor-readable storage medium of claim 19, further comprising comparing a fingerprint of the at least one key returned by the at least one target user device upon the given source user device accessing the at least one target user device to the fingerprint of the at least one key of the at least one target user device obtained from the data record.

Response to Amendment
Claims 1, 4-7, 9-10, 13-16, 18-22 and 26-29 are pending. Claim 2-3, 8,  11-12,  17, 23-25 are canceled. Claims 1, 10 and 16 are currently amended. Claims 22 & 26-29 are newly added. 
Applicant’s amendments to the claims will overcome each and every 101 rejection previously set forth in the Non-Final Office Action mailed 09/16/2021.

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 04/25/2022, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1, 4-7, 9-10, 13-16 and 18-21 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-7, 9-10, 13-16, 18-22 and 26-29 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration and applicant remarks put forth in the Remarks of 04/25/2022 on pages 8-12, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Chiu et al. (US Pub No. 2010/0306286) discloses forming hybrid cluster to process log files. In example embodiments, a method configures a node to execute as a first slave node. The first slave node executes in a first operating environment. The method also adds the first slave node to a Hadoop cluster. The Hadoop cluster includes a second slave node that operates in a second and different operating environment. (Chui, Abstract), Taraci (US Patent No. 8,649,519) discloses secure distribution of digital content is provided. In accordance with at least one embodiment, an intermediate device maintains an authorized content sink list which it uses to allow reauthorization of a first content sink for access to first content from a first content source when the first content sink has a first content sink entry on the authorized content sink list. In accordance with at least one embodiment, reauthorization is conditioned upon a first content sink entry currency status having not yet expired. In accordance with at least one embodiment, the intermediate device allows authentication of the first content sink by the first content source when no first content sink entry exists on the authorized content sink list or when the first content sink entry currency status has expired. (Taraci, Abstract), Peterson (US Pub No. 2016/0219022) discloses auditing authorized key files associated with secure shell (SSH) servers is disclosed. In an example, the system may include a purpose-built SSH audit server. The SSH audit server may be configured to receive an authorized key file and a list of users. The SSH audit sever may generate and provide unique registration codes for each of the users in the list. The SSH audit server may associate particular users with particular public keys as each of the users accesses the SSH audit server using a public key and inputs a registration code. (Peterson, Abstract), Harjula et al. (US Pub No. 2016/0134423) discloses in representative embodiments keys used in authentication are removed from local systems and stored on a key server system. When keys are needed for authentication, requests are routed to the key server system. In some embodiments, the keys do not leave the key server system and the key server system performs requested operations using the keys. In other embodiments, secure protocols are used to temporarily allow the local system to retrieve and use the key. In this latter situation, keys are not maintained on the local system. (Harjuka, Abstract), and Bartok et al. (US Pub No. 2014/0317409) discloses managing cryptographic keys and trust relationships in a secure shell (SSH) environment by mapping network servers, clients, and appliances and locating SSH keys and key pairs associated with each device. The system provides for mapping the network topology and all SSH keys and key pairs stored on network connected devices, and the creation of a master database of all devices, keys and key pairs, key types and encryption strength, and user accounts with which each key or key pair is associated. The mapping and database enable the effective management of SSH keys and key pairs, detection of errors and weakness, elimination of orphaned or outdated keys, correction of all deficiencies, and replacement of keys in accordance with policies set by the organization maintaining the network. (Bartok, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “maintaining, by at least one server device, a data record identifying one or more target user devices that a given source user device is authorized to access, wherein the at least one server device is distinct from the one or more target user devices and the given source user device; and 10in response to one or more of: (i) a user of the given source user device requesting to access at least a given one of the one or more target user devices, and (ii) one or more of the target user devices being identified in the data record: initiating, by the at least one server device, storage of a public key of the given source user device in a file of at least one of the one or more target user devices, wherein 15the given source user device accesses the at least one target user device using a secure remote connection protocol based at least in part on the public key of the given source user device stored in the file of the at least one target user device” (as recited in claims 1, 10 and 16). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437